          Case:
           Case 20-1058   Document:
                2:19-cv-02002-JCJ   56-1 Page:
                                  Document     1
                                           37 Filed Date Filed:Page
                                                    09/10/20    09/10/2020
                                                                    1 of 2




                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                  ______________

                                        No. 20-1058
                                      ______________

                                    JESSICA RAMSAY

                                              v.

                    NATIONAL BOARD OF MEDICAL EXAMINERS,
                                   Appellant
                                ______________

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-19-cv-02002)
                        District Judge: Honorable J. Curtis Joyner
                                     ______________

                                    Argued July 1, 2020
                                     ______________

         Before: GREENAWAY, JR., SHWARTZ, and RENDELL, Circuit Judges.
                               ______________

                                        JUDGMENT
                                      ______________

         This cause came on to be heard on the record before the United States District

Court for the Eastern District of Pennsylvania and was argued on July 1, 2020.

         On consideration whereof, it is ORDERED and ADJUDGED by this Court that

the order of the District Court entered on December 31, 2019, is hereby AFFIRMED.

Costs taxed against Appellant. All of the above in accordance with the opinion of this

Court.
        Case:
         Case 20-1058   Document:
              2:19-cv-02002-JCJ   56-1 Page:
                                Document     2
                                         37 Filed Date Filed:Page
                                                  09/10/20    09/10/2020
                                                                  2 of 2




                                                      ATTEST:


                                                      s/Patricia S. Dodszuweit
                                                      Clerk

Dated: July 31, 2020



      Costs taxed in favor of Appellant Jessica Ramsey as follows:




            Appeal/Original Proceeding Fee.......$56.51
            ____________________________________ Certified as a true copy and issued in lieu
            Total..................................................$56.51     09/10/20
                                                        of a formal mandate on


                                                       Teste:
                                                       Clerk, U.S. Court of Appeals for the Third Circuit
